Judge Ewing
delivered the Opinion of the Court.
Interest was properly allowed; so also, was the two hundred and fifty dollars allowed in the settlement as interest on notes and bonds for slave hire. And the allegation in the cross bill, as to the overpayment to Thomas Simpson, is not sufficiently specific to authorize a decree over against him, by taking the cross bill f°r confessed. No overpayment is charged; nor any grounds laid for the decree over, except that which *141rested upon the mistake in allowing interest on bonds and notes for slave hire, which is not sustained.
[By Mr. McHenry.]
To allow a decree over, against him without any specific allegation turning his attention to 'an overpayment to him on other grounds, might lead to surprise and do injustice. Besides, though the bill of Thomas Simpson has been dismissed, the cross bill has not been dismissed, or otherwise disposed of. It may yet be depending, for aught this Court can know. Be that as it may — the dismissal of the original bill is not necessarily a disposition of the cross bill as to him; and it may yet be disposed of properly. At least, this Court cannot reverse for a failure to make a decree upon the cross bill, but only for error in the decree when made.
Decree affirmed.